DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Bruijn et al. (hereafter De Bruijn; US 20100226499 A1).
Regarding claim 1, De Bruijn discloses an apparatus for generating a plurality of loudspeaker signals (to drive speakers 130-132 as shown in Fig. 9) from two or more audio source signals (901, 902, [0155]), wherein the apparatus comprises:
an audio preprocessor (1201) configured to generate two or more preprocessed audio signals (1303, 1304) by modifying each of two or more initial audio signals (901, 902), wherein the two or more initial audio signals are two or more audio source signals (901, 902), or wherein the two or more initial audio signals are derived from the two or more audio source signals, and
a filter (1202) configured to generate the plurality of loudspeaker signals depending on the two or more preprocessed audio signals (1303, 1304), and depending on in which of at least two sound zones (one of zone for U1 and zone for U2 as shown in Fig. 9) the two or more audio source signals shall be reproduced,
wherein the audio preprocessor (1201) is configured to modify each initial audio signal of the two or more initial audio signals depending on a signal power or a loudness of another initial audio signal of the two or more initial audio signals ([0162]);
wherein the filter is configured to generate the plurality of loudspeaker signals depending on in which of the at least two sound zones the two or more audio sources signals shall not be reproduced (the other of zone for U1 and zone for U2; Fig. 9 clearly shows beam 904 for program 901 is directed to zone U1, not zone U2 and beam 905 for program 902 is directed to zone U2, not zone U1; [0144]),
wherein for each audio source signal of the two or more audio source signals, said audio source signal is to be reproduced in one or more sound zones of the at least two sound zones (e.g., 901 for zone U1), and said audio source signal is to not be reproduced in at least another sound zone of the at least two sound zones (Fig. 9, 901 is not for zone U2; [0149]); or
wherein for each audio source signal of a first group of at least one of the two or more audio source signals, said audio source signal is to be reproduced in one or more sound zones of the at least two sound zones, and said audio source signal is to not be reproduced in at least another sound zone of the at least two sound zones, and for each audio source signal of a second group of at least another one of the two or more audio source signals, said audio source signal is to be reproduced in each of the at least two sound zones (Fig. 9, [0149]).
Regarding claims 2-4, De Bruijn discloses a ratio ([0162]) and a gain (g1 or g2 in Fig. 13 or 14).
Regarding claims 8-10, De Bruijn discloses power normalizing the audio source signals before the further processing (Fig. 14, 901 and 902 go through compressor 1401 and 1402 before further processing; [0164], [0165]).
Regarding claim 11, De Bruijn discloses FIR filter for speaker array processor (Fig. 5, [0134], [0135]).
Regarding claims 14 and 15, De Bruijn discloses processing in frequency domain, thus two or more band splitter are inherently included ([0129]-[0133], [0170]).
Claim 16 corresponds to claim 1 discussed before.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn.
Regarding claim 7, De Bruijn fails to show the equation for computing the power. However, finding the power of signal at a time k based on average of values of the signal power at previous time before time k is well known in the art. Examiner takes Official Notice that this feature is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify De Bruijn by finding the power of the signal at the time k using any of the well known method, including one that is based on the average of the power of previous time before time k, because it is considered as a matter of engineering design preference.
	Regarding claims 12 and 13, De Bruijn fails to show wave field synthesis (WFS) or other specific method of determining the gain. De Bruijn teaches that the speaker array processor controls the directive wave to the specific zone. One skilled in the art would have expected that any well known method, including WFS or other method for finding the gain based on room impulse response, for providing the similar function could be used without generating any unexpected result. Thus, it would have been obvious to one of ordinary skill in the art to modify De Bruijn by determining the filter coefficients for the speaker array processor using any one of the well known method, including WFS or based on room impulse response, because it is considered as a matter of engineering design preference.
Most of limitations in claim 18 correspond to those in claim 1 discussed above. De Bruijn fails to explicitly show a non-transitory digital storage medium. De Bruijn teaches a general computer-readable medium (e.g., [0004], [0050], claim 25). Examiner takes Official Notice that a non-transitory computer-readable medium for storing a program that controls the audio signal processing is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify De Bruijn by using well known computer storage medium, including non-transitory type, in order to facilitate easy transportation of the stored program.	

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.
On p. 16, applicant argued that a significant portion of sound from other channel remains audible. The office disagrees with applicant’s interpretation of De Bruijn. The claimed limitation is met by De Bruijn. De Bruijn clearly illustrates in Fig. 9 the function of the filter which is reproducing sound from one sound source (e.g., 901) for one zone (U1), but not for the other zone (U2), so zone 1 (U1) and zone 2 (U2) can receive the sound exclusively for each zone. Sound beam 904 is reproduced in the direction toward zone U1, not toward zone U2. Sound beam 905 is reproduced in the direction toward zone U2, not toward zone U1 ([0144]).
When applicant stated that “a significant portion of the sound from the other channel remains audible” based on the citation “hearing as little sound from the other channel 902, 901 as possible” in para. [0149] of De Bruijn, this is not based on the teaching in De Bruijn as a whole. The remaining paragraphs in De Bruijn teach how to minimize the interference from the other zone. De Bruijn discloses that 11 dB (the minimum amount) in SPL difference between two zones is sufficient for providing two private zones without interference from each other ([0151]). Using a FlatTV as an example, the SPL difference for two zone could reach about 15 dB ([0151]). By using ALC unit 1201, the SPL difference is larger than 11 dB (provided the SPL difference with equal input levels is larger than 11 dB) ([0162]). One can see that the SPL difference between two zones can be determined by the physical property of the speakers and/or selected by the engineer. Therefore, one skilled in the art would have understood that, contrary to applicant’s assertion, “a significant portion of sound from other channel” in zone 2 would not be heard by a person in zone 1.
Fig. 10 of instant application illustrates that the acoustic contrast between two zones are not the same in the entire frequency range. Therefore, while some sound in certain frequency in one zone might not be heard by a person in the other zone, but some sound in other frequency might be detectable by the person in the other zone, may be just a little. Applicant further states that “The borders of pass bands and stop bands are chosen depending on the frequency range in which the reproduction measures connected to individual outputs can achieve a sufficient acoustics contrast between the respective sound zones” in para. [0195] in PGPub 20190045316 A1. 11 dB is being chosen in De Bruijn as it is considered as a value being sufficient for providing acoustic contract between two zones with a person in one zone would not be disturbed by the sound in the other zone ([0151]). That is, the person in zone U1 is not disturbed by the audio for another person in zone U2 and vice versa ([0143]).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PING LEE/Primary Examiner, Art Unit 2654